UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                       :
JULIO CESAR SILVA,
                                       :
                        Plaintiff,     :                         19-CV-5138 (PAE) (OTW)
                                       :
             -against-                 :                         SCHEDULING ORDER
                                       :
JOHN DOE CORP d/b/a WESTCHESTER TIRE & :
WHEELS CENTER, et al.,                 :
                                       :
                        Defendants.    :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         On September 26, 2019, Plaintiff represented that he had not sought a default in this

case because he was discussing possibly agreeing to extend the time to answer and discussing

possible settlement. (ECF 16). Defendant Luis Polanco, proceeding pro se, has now requested

an extension of time to respond to the complaint. (ECF 22). That request is hereby GRANTED.

Defendant Polanco shall respond to the complaint by January 17, 2020.

         An Initial Pretrial Conference pursuant to Rule 16 of the Federal Rules of Civil Procedure

is hereby scheduled for Thursday, January 30, 2020, at 11:00 a.m. in Courtroom 20D, 500 Pearl

Street, New York, New York. Any party proceeding pro se (without an attorney) must appear in

person. Any party who has retained counsel prior to the conference need not personally attend

and should instead have their attorney attend on their behalf

         Rule 16(a) Conference. The parties will be required to discuss at the conference the

subjects set forth in Rule 16(b) and (c) of the Federal Rules of Civil Procedure. In particular, the
parties should be prepared to discuss what discovery is necessary for the claims and defenses in

this case.

       Rule 26(f) Conference. The parties are directed to meet and confer at least 21 days

before the date of the Initial Pretrial Conference to discuss the matters set forth in Rule 26(f) of

the Federal Rules of Civil Procedure. The parties shall comply with their Rule 26(a) initial

disclosure obligations no later than 14 days after the parties’ Rule 26(f) conference.

       Proposed Scheduling Order. The parties are directed to complete the Proposed Case

Management Plan for Pro Se Cases, available at

http://www.nysd.uscourts.gov/judge/Wang

Counsel for Plaintiff shall file the Proposed Case Management Plan on ECF one week before the

scheduled conference, January 23, 2020, and mail a copy to Plaintiff.

       Consent to Proceed Before the Magistrate Judge. The parties shall discuss whether

they consent to conduct all proceedings, including a trial, before the undersigned magistrate

judge pursuant to 28 U.S.C. § 636(c). If all parties consent, they shall complete the Consent to

Proceed Before a U.S. Magistrate Judge form available on the Court’s website at

http://nysd.uscourts.gov/file/forms/consent-to-proceed-before-us-magistrate-judge and file

such form with the assigned district judge before the Initial Pretrial Conference.

       Communication with the Court. The parties are obligated to communicate with the

Court about any change in address. A party’s failure to keep the Court apprised of current

contact information may be deemed a failure to prosecute and the case may be dismissed

under Rule 41(b) of the Federal Rules of Civil Procedure.




                                                 2
       Pro Se Office. The Pro Se Intake Unit is located in the United States Courthouse, 500

Pearl Street, Room 200, New York, New York (telephone 212-805-0175) and can assist pro se

litigants in connection with court procedures.

       The Court also notes that there is a legal clinic in this District to assist individual parties

in civil cases who do not have lawyers. The Clinic is run by a private organization called the

New York Legal Assistance Group; it is not part of, or run by, the Court. The Clinic is located in

the Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New York, in

Room LL22, which is just inside the Pearl Street entrance to that Courthouse. The Clinic is open

on weekdays from 10 a.m. to 4 p.m., except on days when the Court is closed. Defendant is

encouraged to make an appointment with the Clinic by calling (212) 659-6190.

       The Clerk of the Court is respectfully requested to send a copy of this Order to pro se

Defendant Polanco at the address listed in ECF 22.


       SO ORDERED.



                                                              s/ Ona T. Wang
Dated: November 12, 2019                                                 Ona T. Wang
       New York, New York                                       United States Magistrate Judge




                                                  3
